Citation Nr: 0613881	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-08 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have bilateral hearing loss 
attributable to service.

3.  The veteran does not have tinnitus attributable to 
service.

4.  The veteran does not have a back disability attributable 
to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a January 2003 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 
2006).  The Board specifically finds, however, that the 
veteran is not prejudiced in this case as his claims are for 
entitlement to service connection and he was given specific 
notice with respect to the elements of basic service-
connection claims and cannot be prejudiced by not receiving 
notice of downstream issues that are not reached by a denial 
of the underlying benefits.  Thus, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Here, the January 2003 letter 
satisfies this requirement and thus, the notice was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
scheduling him for an audio examination and by affording him 
the opportunity to give testimony before an RO hearing 
officer and/or the Board.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file.  In a letter dated in August 2004, the veteran advised 
that he had no further evidence to substantiate his claims.

Although the veteran underwent a VA medical examination to 
evaluate his hearing, the veteran has not had a VA medical 
examination to evaluate his back disability and the veteran's 
representative specifically requested that the veteran be 
given such an examination.  38 C.F.R. § 159(c)(4) dictates 
that VA will provide a medical examination if there is 
competent lay or medical evidence of a current diagnosed 
disability, evidence that establishes that the veteran 
experienced the event, disease or injury in service and 
evidence that indicates that the current diagnosed disability 
is associated with the event, disease or injury from service.  
The Board finds that the evidence of record does not meet the 
criteria of 38 C.F.R. § 3.159(c)(4) to require that a medical 
examination be provided because, aside from the veteran's 
assertions, the record does not indicate that this claimed 
disability may be associated with an established event, 
disease or injury in service, or with a service-connected 
disability.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

The veteran alleges that he has had hearing loss and tinnitus 
since the time of his service and that these disorders are 
directly tied to acoustic trauma caused by exposure to the 
jet aircraft.  The veteran also alleges that he experienced a 
back strain during service due to duties which required him 
to repetitively lift heavy equipment.

The veteran recounts that while in the Air Force he worked on 
B-52 jet aircraft.  Without warning, jet engines from 
aircraft near the veteran would start.  Although ear 
protection was provided, the veteran alleges that the ear 
protection was ineffective and that he experienced hearing 
loss and tinnitus as results.  The veteran asserts that he 
incurred the low-back strain from lifting 84 pound machine 
guns, which where loaded onto the aircraft.  The veteran also 
asserts that he complained to his superiors about these 
issues, but was told to return to his duties.

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  When considering whether 
to grant service connection for a disability, VA shall 
consider all information and lay and medical evidence of 
record in a case.  See 38 C.F.R. § 3.303(a).  Service 
connection is established by showing that the veteran 
sustained a service injury or disease, that he developed a 
chronic disability and that the service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Hearing Loss and Tinnitus

Upon enlistment, in January 1964, the veteran underwent 
audiometric testing.  The audio evaluation showed puretone 
thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
15

After completing his active service, audiometric testing was 
again performed at an October 1967 discharge examination.  
The audio evaluation showed puretone thresholds, in decibels, 
as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-10
0
LEFT
-10
-10
-10
-10
15

The veteran contends that he has experienced hearing loss and 
tinnitus since leaving the service.  In support of his 
assertions, the veteran notes that twelve years after leaving 
service, in 1980, he went to an audiologist to discuss his 
tinnitus.  The veteran also submitted a statement from his 
wife, which was received in October 2002.  She stated that 
she met her husband approximately one year after he left the 
service and he already had hearing problems.  The wife's 
statement, however, did not allege a specific cause of the 
hearing loss or a nexus between the veteran's current hearing 
loss and the veteran's service.

A VA audio evaluation conducted in July 2004 showed puretone 
thresholds, in decibels, as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
10
15
15
15
50
LEFT
5
5
15
35
55

The veteran's speech recognition scores at the July 2004 VA 
audio evaluation using the Maryland CNC Test were 96 percent 
for the right ear and 96 percent for the left ear.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater or when speech recognition scores 
using the Maryland CNC test scores are less than 94 percent.  
The veteran, therefore, did not show signs of a hearing loss 
disability for VA compensation purposes at the time of 
separation from active service, although there was minor 
hearing loss shown in the 4000 Hertz threshold upon entering 
and leaving the service.  In contrast, the July 2004 VA audio 
evaluation showed auditory thresholds above 40 decibels at 
4000 Hertz for both the right and left ears and therefore, 
the evaluation showed that the veteran has a current hearing 
disability.  The examiner diagnosed mild to moderately-severe 
sensorineural hearing loss at 3000 Hertz to 8000 Hertz and 
moderate and moderate to moderately-severe sensorineural 
hearing loss at 4000 Hertz to 8000 Hertz at that time.  The 
examiner concluded, however, that the veteran's hearing loss 
and tinnitus were not due to the veteran's service in the Air 
Force.  The examiner found that the veteran's hearing loss 
was not pathognomic for noise exposure, and instead, was 
consistent with a cochlear site of lesion.

The veteran submitted a treatise, which the veteran notes the 
VA examiner relied upon in coming to her conclusion that the 
veteran's hearing loss is not due to service.  The veteran 
alleges, contrary to the VA examiner's findings, that the 
treatise supports his claim that his hearing loss is service 
connected.  The veteran asserts that the audio evaluations 
conducted in 1968 and 2004 show a pattern of hearing loss 
that is consistent with the treatise's finding that noise-
induced hearing loss initially becomes present as a "notch" 
and gradually degenerates with age.  The Board notes that the 
treatise deals with concepts/laws associated with noise 
induced hearing loss and not the specific facts of the 
veteran's hearing loss.

In contrast, the VA examiner evaluated the specific facts and 
test findings regarding the veteran's hearing loss, including 
the evidence of a cochlear lesion, and concluded that the 
veteran's hearing loss was not connected to noise exposure 
during service.  The Board notes the veteran's education and 
experience in reading scientific papers, as substantiated by 
his training as a psychologist, but finds that the veteran is 
not competent to render a medical opinion. See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Although the Board notes the veteran's disagreement with the 
conclusions of the examiner, the Board places substantial 
probative weight on the July 2004 VA audio evaluation because 
it is the only medical evidence of record that makes a 
competent conclusion as to whether there is a nexus between 
the veteran's hearing loss and tinnitus and the veteran's 
service.  As a preponderance of the evidence is against the 
veteran's allegation that there is a nexus between the 
veteran's service and current hearing loss and tinnitus, the 
Board finds that the veteran's hearing loss and tinnitus are 
not attributable to service.  The veteran's claims for 
entitlement to service connection for hearing loss and 
tinnitus are denied.



Back Disability

The veteran asserts that he has sought medical treatment for 
a back injury since shortly after leaving service.  During 
his October 1967 discharge medical evaluation, however, the 
veteran marked that he did not have recurrent back pain and 
was not found to have a back disability.  Further, the 
veteran's service medical records do not include complaints 
of or treatment for a back injury.  

In support of the veteran's contention that he incurred a 
back injury during service, the veteran submitted a letter 
from a private physician dated in January 1971.  In the 
letter, the private physician noted that the veteran had a 
history of low back pain, but the private physician did not 
document the origin of the back problems.  Countering the 
veteran's contention of service connection for the back 
injury, notes from a November 1993 private medical evaluation 
show the veteran's back injury stemming from acute spasms 
which occurred during college, after the veteran's service.  
The October 2002 letter from the veteran's wife related that 
the veteran had sought treatment for his back since the time 
the two met, about a year after the veteran left the service.  

The Board again notes that the veteran's contentions alone do 
not constitute competent medical opinion as he is a lay 
person with no medical training or expertise.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the veteran's assertions 
that he experiences a current back injury due to activities 
during service are inadequate to substantiate the veteran's 
claim.  Although the veteran submitted medical evidence which 
shows that he has sought medical treatment for a back injury 
since 1971, three year after discharge from service, this 
evidence does not provide any support that the back problem 
began in service.  The Board places substantial probative 
weight on the October 1967 discharge medical evaluation and 
the November 1993 private medical evaluation; both items of 
evidence provide strong indication that the veteran incurred 
his back injury after service.  As the preponderance of the 
evidence is against the veteran's claim of service connection 
for back disability, the Board finds that the veteran does 
not have a back disability attributable to service.  The 
veteran's claim of entitlement to service connection for a 
back disability is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a back disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


